Citation Nr: 1605720	
Decision Date: 02/12/16    Archive Date: 02/18/16

DOCKET NO.  08-32 296	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an increased rating for orthopedic manifestations of a low back disability, rated 20 percent prior to November 20, 2007; 100 percent from November 20, 2007, to January 31, 2008; and 20 percent as of February 1, 2008.

2.  Entitlement to a rating in excess of 80 percent for neurologic manifestations of a low back disability, diagnosed as radiculopathy of the left lower extremity.  

3.  Entitlement to a compensable rating prior to November 25, 2013, and a rating in excess of 10 percent as of November 25, 2013, for the neurologic manifestations of a low back disability, diagnosed as radiculopathy of the right lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran served on active duty from October 1963 to March 1970 and from February 1972 to November 1985. 

This case comes before the Board of Veterans' Appeals (Board) from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In October 2010, the Veteran attended a hearing before the undersigned Veterans Law Judge.  In February 2011, the Board remanded the case for further development.


FINDING OF FACT

On March 18, 2015, prior to the promulgation of a decision in the appeal, the RO received notification from the Veteran indicating satisfaction with the increased ratings for the neurologic manifestations of his low back disability and requesting a withdrawal of this appeal.




CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  The Veteran has withdrawn this appeal and there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
Harvey P. Roberts
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


